Case 1:17-cv-04869-FB-LB Document 77 Filed 10/12/18 Page 1 of 12 PageID #: 1888
                                                                                                                                      Gary B. Eidelman
                                                                                                                                 Phone: (410) 332-8975
                                                                                                                                   Fax: (410) 332-8976
                                                                                                                               Gary.Eidelman@saul.com
                                                                                                                                        www.saul.com




                                                                                                    October 12, 2018

Via ECF

Honorable Lois Bloom, U.S.M.J.
U. S. District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

        Re:      Steven B. Barger v. First Data Corporation et al.
                 Civil Case No. 1:17-cv-4869

Dear Judge Bloom:

        As directed by the Court on September 19, 2018, this is Defendants’ status report on the
three outstanding non-party depositions, none of which have yet to occur due to extraordinary
efforts undertaken by the deponents to avoid testifying despite being subpoenaed.

        1.       Deposition of Julie Kelly

        On May 23, 2018, Julie Kelly was served with a subpoena, directing her to appear for a
deposition on June 25, 2018, in her home city of Cincinnati, Ohio. Kelly is a pro se witness in
this matter, although Shawn Shearer is representing her in an unrelated discrimination charge
that was filed after Kelly was identified on Defendants’ Initial Disclosures as a possible witness.
Defendants were forced to file a Motion to Compel Kelly to attend a deposition. See Barger v.
First Data Corporation et al. Case No. 1:18-mc-00010-SJD-SKB, United States District Court
for the Southern District of Ohio. Kelly has filed two Motions for Protective Orders and a Rule
72(a) Objection to Magistrate Judge Bowman’s Order compelling Kelly’s deposition.1

       On October 9, 2018, District Judge Susan Dlott denied Kelly’s Motion for Sanctions
(ECF No. 7), Motion for 72(a) (ECF No. 24), Motion for Protective Order (ECF No. 27), and
Motion to Reconsider Obtaining Electronic Case Filing Rights (ECF No. 28), and ordered Kelly
to appear for her deposition on October 15, 2018, at the federal courthouse with the subpoenaed
1
 A copy of the docket in Case No. 1:18-mc-00010-SJD-SKB is attached as Exhibit A. Even though she is pro se,
Kelly was somehow able to obtain a full copy of the Defendants’ Initial Disclosures in this case—which is not a
public record but rather exchanged by counsel—and she also attached to her pleadings in Ohio, pages from
deposition transcripts of witnesses in this case that were marked “Confidential” and subject to Protective Order.
Defendants did not provide her with these transcripts.



                               5 0 0 E. P ra t t S t r e e t  S u i t e 9 0 0  B a l t i m o r e , M D 2 1 2 0 2 - 3 1 3 3
                                        Pho ne: (410) 332-8600  Fax: (410) 332-8862

    DELAWARE FLORIDA ILLINOIS MARYLAND MASSACHUSETTS NEW JERSEY NEW YORK PENNSYLVANIA WASHINGTON, DC
                                                     A DELAWARE LIMITED LIABILITY PARTNERSHIP
Case 1:17-cv-04869-FB-LB Document 77 Filed 10/12/18 Page 2 of 12 PageID #: 1889
 Honorable Lois Bloom, U.S.M.J.
 U. S. District Court for the Eastern District of New York
 October 12, 2018
 Page 2


documents. See Exhibit B, Judge Dlott’s October 9, 2018 Order Denying Interested Party’s
Motion for 72(a) and Affirming Magistrate Judge’s Order to Compel Deposition. Today,
Barger’s counsel filed a Motion for a Protective Order (ECF No. 76) to prevent Kelly’s
deposition. Shearer does not mention Judge Dlott’s October 9, 2018 Order compelling Kelly to
appear. Defendants will be in Cincinnati, Ohio on Monday, October 15, 2018, prepared to
complete Kelly’s deposition pursuant to multiple court orders.

         2.       Depositions of Phillip Morgan (Barger’s Accountant) and Grant Barger
                  (Barger’s son)

        Defendants served subpoenas on Phillip Morgan and Grant Barger directing them to
appear for depositions on September 17, 2018, in Birmingham, Alabama. Prior to September 17,
2018, Defendants attempted to confirm that the witnesses were available on that date, and if not,
discuss alternative dates. Defendants did not receive a response confirming their attendance.
Instead, on Friday, September 14, 2018, Grant Barger, appearing pro se on behalf of himself and
Morgan, filed a Motion to Quash and for a Protective Order in the United States District Court
for the Northern District of Alabama styled as Grant Barger v. Saul Ewing Arnstein & Lehr and
Gary Eidelman, Case No. 2:18-mc-01491-KOB, objecting to being deposed.2

       Defendants filed a Motion to Compel the depositions of Grant Barger and Morgan in the
United States District Court for the Northern District of Alabama. See Barger v. First Data
Corporation et al., Case No. 2:18-mc-01569-KOB. The matter has been assigned to Chief Judge
Karon O. Bowdre. In response to the Motion to Compel, Grant Barger filed an opposition and
another Motion to Quash and for Protective Order.3 Defendants’ response is due Monday,
October 15, 2018. Defendants are hopeful that Judge Bowdre will rule on the outstanding
motions promptly.

         3.       Expert Depositions

         Depositions of both expert witnesses are scheduled for October 30, 2018, in New York.

         Please advise if the Court would like Defendants to provide another status report.

                                                                Respectfully submitted,

                                                                /s/ Gary B. Eidelman
                                                                Gary B. Eidelman
cc:      Counsel of Record (via ECF)



2
  The Motion to Quash Grant Barger initially opened on September 14, 2018, was closed for procedural reasons.
3
  As noted above, Grant Barger is representing himself and Morgan pro se. Remarkably, the pleadings he filed and
the objections to the documents sought by the subpoena are substantially similar to the pleadings that Kelly filed in
the Southern District of Ohio and document objections she served.
Case 1:17-cv-04869-FB-LB Document 77 Filed 10/12/18 Page 3 of 12 PageID #: 1890




                           EXHIBIT A
CM/ECF LIVE - U.S. District Court:OHSD                        https://ecf.ohsd.uscourts.gov/cgi-bin/DktRpt.pl?113209366875191-L_1_0-1
              Case 1:17-cv-04869-FB-LB Document 77 Filed 10/12/18 Page 4 of 12 PageID #: 1891
                                                                                                                 CASREF

                                             U.S. District Court
                                    Southern District of Ohio (Cincinnati)
                            CIVIL DOCKET FOR CASE #: 1:18-mc-00010-SJD-SKB


         Barger v. First Data Corporation, et al.                         Date Filed: 07/23/2018
         Assigned to: Judge Susan J. Dlott
         Referred to: Magistrate Judge Stephanie K. Bowman
         Case in other court: Eastern District of New York, 1:17cv04869
         Cause: No cause code entered

         Interested Party
         Julie K. Kelly                                   represented by Julie K. Kelly
                                                                         823 Dorgene Lane
                                                                         Cincinnati, OH 45244
                                                                         5138064893
                                                                         PRO SE

         Plaintiff
         Steven B. Barger


         V.
         Defendant
         First Data Corporation                           represented by Matthew Richard Byrne
                                                                         Jackson Lewis, LLP
                                                                         PNC Center
                                                                         26th Floor
                                                                         201 E. Fifth Street
                                                                         Cincinnati, OH 45202
                                                                         513-322-5030
                                                                         Fax: 513-898-0051
                                                                         Email: matthew.byrne@jacksonlewis.com
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                           Gillian A. Cooper
                                                                           Saul Ewing Arnstein & Lehr LLP
                                                                           650 College Road East
                                                                           Suite 4000
                                                                           Princeton, NJ 08540
                                                                           609-452-5021
                                                                           Fax: 609-452-6103
                                                                           Email: Gillian.Cooper@saul.com



1 of 6                                                                                                          10/12/2018, 12:04 PM
CM/ECF LIVE - U.S. District Court:OHSD               https://ecf.ohsd.uscourts.gov/cgi-bin/DktRpt.pl?113209366875191-L_1_0-1
              Case 1:17-cv-04869-FB-LB Document 77 Filed 10/12/18 Page 5 of 12 PageID #: 1892

                                                                  PRO HAC VICE
                                                                  ATTORNEY TO BE NOTICED

         Defendant
         Frank Bisignano                          represented by Matthew Richard Byrne
                                                                 (See above for address)
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED

                                                                  Gillian A. Cooper
                                                                  (See above for address)
                                                                  PRO HAC VICE
                                                                  ATTORNEY TO BE NOTICED

         Defendant
         Dan Charron                              represented by Matthew Richard Byrne
                                                                 (See above for address)
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED

                                                                  Gillian A. Cooper
                                                                  (See above for address)
                                                                  PRO HAC VICE
                                                                  ATTORNEY TO BE NOTICED

         Defendant
         Anthony Marino                           represented by Matthew Richard Byrne
                                                                 (See above for address)
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED

                                                                  Gillian A. Cooper
                                                                  (See above for address)
                                                                  PRO HAC VICE
                                                                  ATTORNEY TO BE NOTICED

         Defendant
         Karen Whalen                             represented by Matthew Richard Byrne
                                                                 (See above for address)
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED

                                                                  Gillian A. Cooper
                                                                  (See above for address)
                                                                  PRO HAC VICE
                                                                  ATTORNEY TO BE NOTICED




2 of 6                                                                                                 10/12/2018, 12:04 PM
CM/ECF LIVE - U.S. District Court:OHSD                          https://ecf.ohsd.uscourts.gov/cgi-bin/DktRpt.pl?113209366875191-L_1_0-1
              Case 1:17-cv-04869-FB-LB Document 77 Filed 10/12/18 Page 6 of 12 PageID #: 1893

         Defendant
         Rhonda Johnson                                     represented by Matthew Richard Byrne
                                                                           (See above for address)
                                                                           LEAD ATTORNEY
                                                                           ATTORNEY TO BE NOTICED

                                                                             Gillian A. Cooper
                                                                             (See above for address)
                                                                             PRO HAC VICE
                                                                             ATTORNEY TO BE NOTICED


         Date Filed        #   Docket Text
         07/23/2018        1 MOTION to Compel Third Party Witness to Comply with Deposition Subpoena by
                             Defendants Frank Bisignano, Dan Charron, First Data Corporation, Rhonda Johnson,
                             Anthony Marino, Karen Whalen. (Attachments: # 1 Declaration of Gillian A. Cooper,
                             Esq. with Exhibits A-I, # 2 Text of Proposed Order) (Byrne, Matthew) (Entered:
                             07/23/2018)
         07/23/2018        2 Filing fee: $ 47.00, receipt number 100CIN034648 (bjc) (Entered: 07/23/2018)
         07/27/2018        3 RESPONSE in Opposition re 1 MOTION to Compel Third Party Witness to Comply
                             with Deposition Subpoena filed by Interested Party Julie K. Kelly. (Attachments: # 1
                             Exhibits) (bjc) (Entered: 07/27/2018)
         07/27/2018        4 MOTION to Quash by Interested Party Julie K. Kelly. (Attachments: # 1 Exhibits) (bjc)
                             Modified docket text on 9/5/2018 (sct). (Entered: 07/27/2018)
         08/03/2018        5 Response in Opposition to Motion re 4 MOTION to Quash and REPLY to Response to
                             Motion re 1 MOTION to Compel Third Party Witness to Comply with Deposition
                             Subpoena filed by Defendants Frank Bisignano, Dan Charron, First Data Corporation,
                             Rhonda Johnson, Anthony Marino, Karen Whalen. (Attachments: # 1 Exhibit
                             Declaration of Gillian A. Cooper, Esq.) (Byrne, Matthew) Modified docket text on
                             9/5/2018 (sct). (Entered: 08/03/2018)
         08/14/2018        7 MOTION for Sanctions by Interested Party Julie K. Kelly. (Attachments: # 1 Exhibits)
                             (bjc) Modified Docket Text on 8/15/2018 (bjc). (Entered: 08/14/2018)
         08/14/2018            Minute Entry for proceedings held before Magistrate Judge Stephanie K. Bowman:
                               Telephone Conference re: pending motion to compel and motion to quash held on
                               8/14/2018. Third Party Witness Julie Kelly appeared pro se. Attorneys Matthew Byrne
                               and Gillian Cooper appeared on behalf of Defendants. The parties agree that Julie Kelly
                               will appear for a deposition on 8/31/2018 at 12:00 PM at the law firm of Jackson Lewis,
                               201 E. Fifth Street, Cincinnati, OH. The deposition will conclude by 4:00 PM.
                               Defendant First Data Corporation will reimburse Ms. Kelly for child care costs
                               associated with the deposition. Ms. Kelly agrees to accept service of the subpoena for
                               the 8/31/2018 deposition via regular mail. Ms. Kelly's motion for sanctions will be
                               briefed and all motions will be formally ruled upon once briefing is complete. (km)
                               (Entered: 08/14/2018)



3 of 6                                                                                                            10/12/2018, 12:04 PM
CM/ECF LIVE - U.S. District Court:OHSD                          https://ecf.ohsd.uscourts.gov/cgi-bin/DktRpt.pl?113209366875191-L_1_0-1
              Case 1:17-cv-04869-FB-LB Document 77 Filed 10/12/18 Page 7 of 12 PageID #: 1894

         08/29/2018        8 MOTION for Order to Grant 7 Motion for Sanctions by Interested Party Julie K. Kelly.
                             (bjc) (Entered: 08/29/2018)
         08/29/2018        9 NOTICE by Defendants Frank Bisignano, Dan Charron, First Data Corporation, Rhonda
                             Johnson, Anthony Marino, Karen Whalen re 8 MOTION for Order to Grant Motion for
                             Sanctions (Byrne, Matthew) (Entered: 08/29/2018)
         08/31/2018       10 MOTION for Protective Order by Interested Party Julie K. Kelly. (Attachments: # 1
                             Exhibits) (bjc) (Entered: 08/31/2018)
         09/04/2018       11 RESPONSE in Opposition re 7 MOTION for Sanctions, 8 MOTION for Order to, 10
                             MOTION for Protective Order and in further support of Defendants' Motion to Compel
                             Third Party Witness (ECF No. 1) filed by Defendants Frank Bisignano, Dan Charron,
                             First Data Corporation, Rhonda Johnson, Anthony Marino, Karen Whalen.
                             (Attachments: # 1 Declaration of Gillian A. Cooper, Esq. with Exhibits A - E, # 2 Text
                             of Proposed Order) (Byrne, Matthew) (Entered: 09/04/2018)
         09/04/2018       12 MOTION to Expedite Time for Kelly to Reply to ECF Nos. 7, 8, and 10 by Defendants
                             Frank Bisignano, Dan Charron, First Data Corporation, Rhonda Johnson, Anthony
                             Marino, Karen Whalen. (Attachments: # 1 Text of Proposed Order) (Byrne, Matthew)
                             (Entered: 09/04/2018)
         09/04/2018       13 Supplement to 10 MOTION for Protective Order and REPLY to Response to Motion re
                             4 MOTION to Quash filed by Interested Party Julie K. Kelly. (Attachments: # 1 Exhibits
                             A-C) (sct) (Entered: 09/05/2018)
         09/05/2018       14 REPLY to Response to Motion re 1 MOTION to Compel Third Party Witness to Comply
                             with Deposition Subpoena filed by Defendants Frank Bisignano, Dan Charron, First
                             Data Corporation, Rhonda Johnson, Anthony Marino, Karen Whalen. (Attachments: # 1
                             Declaration of Gillian A. Cooper with Exhibits A - E, # 2 Text of Proposed Order)
                             (Byrne, Matthew) (Entered: 09/05/2018)
         09/06/2018            NOTATION ORDER granting in part 12 Defendants' Motion to Expedite Briefing Time
                               for Julie Kelly to Reply to ECF Nos. 7, 8, and 10. Because Ms. Kelly is proceeding pro
                               se, she shall have until 9/14/2018 to file her reply memoranda in support of her motions
                               7 8 10 . The Court further SETS this matter for a telephone conference on all remaining
                               issues on 9/18/2018 at 10:00 AM. Signed by Magistrate Judge Stephanie K. Bowman on
                               9/6/2018. (km) (Entered: 09/06/2018)
         09/13/2018       17 REPLY to Response to Motion re 7 MOTION for Sanctions filed by Interested Party
                             Julie K. Kelly. (eh) (Entered: 09/13/2018)
         09/13/2018       18 MOTION by Pro Se Litigant to Obtain Electronic Case Filing Rights by Interested Party
                             Julie K. Kelly. (eh) Modified Filer on 9/14/2018 (bjc). (Entered: 09/13/2018)
         09/14/2018       19 MOTION for Extension of Time New date requested 9/17/2018. by Interested Party
                             Julie K. Kelly. (bjc) (Entered: 09/14/2018)
         09/17/2018       20 REPLY to Response to Motion re 10 MOTION for Protective Order filed by Interested
                             Party Julie K. Kelly. (bjc) (Entered: 09/17/2018)
         09/18/2018            Minute Entry for proceedings held before Magistrate Judge Stephanie K. Bowman:
                               Telephone Conference held on 9/18/2018. Attorneys Matthew Byrne and Gillian Cooper


4 of 6                                                                                                            10/12/2018, 12:04 PM
CM/ECF LIVE - U.S. District Court:OHSD                           https://ecf.ohsd.uscourts.gov/cgi-bin/DktRpt.pl?113209366875191-L_1_0-1
              Case 1:17-cv-04869-FB-LB Document 77 Filed 10/12/18 Page 8 of 12 PageID #: 1895

                               appeared on behalf of Plaintiff. Third Party Julie Kelly appeared pro se. Written Order to
                               follow. (km) (Entered: 09/19/2018)
         09/19/2018       21 ORDER granting 1 Defendants' Motion to Compel Third Party Witness to Comply with
                             Deposition Subpoena. Ms. Julie Kelly must appear for a deposition on 10/15/2018 at
                             12:00pm to be held at the U.S. Potter Stewart Courthouse, Room 203, 100 East Fifth
                             Street, Cincinnati, Ohio 45202. Ms. Kelly must bring any and all documents in her
                             possession as requested in the Subpoena previously issued for the 8/31/2018 deposition.
                             The deposition will conclude at 5:00pm unless Defendants choose to conclude prior to
                             5:00pm. Unless otherwise agreed, Ms. Kelly shall be allowed two five minute breaks
                             and one fifteen minute break during the five hour deposition. Defendants shall reimburse
                             Ms. Kelly for reasonable child care expenses; denying 4 Julie Kelly's Motion to Quash;
                             denying 8 Julie Kelly's Motion for an Order on Her Motion for Sanctions; denying 10
                             Julie Kelly's Motion for Protective Order; denying 18 Julie Kelly's Motion to Obtain
                             Electronic Case Filing Rights, without prejudice to refiling; granting 19 Julie Kelly's
                             Motion for Extension of Time to File Reply Brief in Support of Motion for Protective
                             Order. Signed by Magistrate Judge Stephanie K. Bowman on 9/19/2018. (km) (Entered:
                             09/19/2018)
         09/21/2018       22 MOTION for Leave to Appear Pro Hac Vice (Filing fee of $200 paid, receipt number
                             0648-6609816) of Gillian A. Cooper by Defendants Frank Bisignano, Dan Charron,
                             First Data Corporation, Rhonda Johnson, Anthony Marino, Karen Whalen.
                             (Attachments: # 1 Certificates of Good Standing, # 2 Text of Proposed Order) (Byrne,
                             Matthew) (Entered: 09/21/2018)
         09/24/2018       23 ORDER granting 22 Motion for Leave to Appear Pro Hac Vice of Gillian A. Cooper.
                             Signed by Judge Susan J. Dlott. (wam) (Entered: 09/24/2018)
         10/02/2018       24 OBJECTIONS TO MAGISTRATE JUDGE ORDER 21 (Styled as a Motion for 72a) by
                             Interested Party Julie K. Kelly. (Attachments: # 1 Exhibits) (bjc) Modified to Clarify
                             Docket Text on 10/3/2018 (km). (Entered: 10/03/2018)
         10/03/2018            Notice of Correction re: 24 Objection to Magistrate Judge Order 21 . The docket text has
                               been corrected to correctly reflect that the filing is objections to the Magistrate Judge
                               Order under FRCP 72(a). (km) (Entered: 10/03/2018)
         10/05/2018       25 RESPONSE in Opposition re 24 Objection to Magistrate Judge Orderre 21 Order on
                             Motion to Compel,,,,, Order on Motion to Quash,,,,, Order on Motion for Order to,,,,,
                             Order on Motion for Protective Order,,,,, Order on Motion for Miscellaneous Relief,,,,,
                             Order on Motion for Extens filed by Defendants Frank Bisignano, Dan Charron, First
                             Data Corporation, Rhonda Johnson, Anthony Marino, Karen Whalen. (Attachments: # 1
                             Exhibit 1, # 2 Exhibit 2) (Byrne, Matthew) (Entered: 10/05/2018)
         10/05/2018       26 MOTION Shorten Time for Reply re 25 Response in Opposition to Motion, by
                             Defendants Frank Bisignano, Dan Charron, First Data Corporation, Rhonda Johnson,
                             Anthony Marino, Karen Whalen. (Attachments: # 1 Text of Proposed Order) (Byrne,
                             Matthew) (Entered: 10/05/2018)
         10/05/2018       27 MOTION for Protective Order by Interested Party Julie K. Kelly. (Attachments: # 1
                             Exhibits) (mr) (Entered: 10/05/2018)




5 of 6                                                                                                             10/12/2018, 12:04 PM
CM/ECF LIVE - U.S. District Court:OHSD                         https://ecf.ohsd.uscourts.gov/cgi-bin/DktRpt.pl?113209366875191-L_1_0-1
              Case 1:17-cv-04869-FB-LB Document 77 Filed 10/12/18 Page 9 of 12 PageID #: 1896

         10/05/2018       28 MOTION To Reconsider by Pro Se Litigant to Obtain Electronic Case Filing Rights by
                             Interested Party Julie K. Kelly. (mr) (Entered: 10/05/2018)
         10/09/2018       29 ORDER ORDER DENYING INTERESTED PARTYS MOTION FOR 72(A) AND
                             AFFIRMING MAGISTRATE JUDGES ORDER TO COMPEL DEPOSITION. Ms.
                             Kelly must appear for a deposition on October 15, 2018 at noon to be held at the United
                             States Potter Stewart Courthouse, Room 203, 100 East Fifth Street, Cincinnati, Ohio
                             45202. Ms. Kelly must bring any and all documents in her possession as requested in the
                             Subpoena previously issued for the August 31, 2018 deposition. The deposition will
                             conclude no later than 5:00 p.m. Unless otherwise agreed, Ms. Kelly shall be allowed
                             two five minute breaks and one fifteen minute break during the five hour
                             deposition.Defendants must reimburse Ms. Kelly for reasonable child care expenses.Ms.
                             Kellys Motion for Sanctions (Doc. 7), Motion for 72a (Doc. 24), Motion for Protective
                             Order (Doc. 27), and Motion to Reconsider Obtaining Electronic Case Filing Rights
                             (Doc. 28) are denied.Defendants Motion to Shorten Time (Doc. 26) is also denied..
                             Signed by Judge Susan J. Dlott on 10/9/18. (wam) (Entered: 10/09/2018)
         10/09/2018       30 RESPONSE in Opposition re 26 MOTION Shorten Time for Reply re 25 Response in
                             Opposition to Motion, filed by Interested Party Julie K. Kelly. (jlw) (Entered:
                             10/10/2018)
         10/10/2018       31 MOTION to Clarify 29 Order by Interested Party Julie K. Kelly. (jlw) (Entered:
                             10/10/2018)




6 of 6                                                                                                           10/12/2018, 12:04 PM
Case 1:17-cv-04869-FB-LB Document 77 Filed 10/12/18 Page 10 of 12 PageID #: 1897




                           EXHIBIT B
Case
 Case:
     1:17-cv-04869-FB-LB
        1:18-mc-00010-SJD-SKB
                          Document
                              Doc #:7729 Filed
                                         Filed:10/12/18
                                                10/09/18 Page:
                                                         Page 11
                                                               1 ofof212PAGEID
                                                                         PageID#:
                                                                                #:772
                                                                                   1898



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 STEVEN B. BARGER,                            :
                                              :         Case No. 1:18-mc-10
        Plaintiff,                            :
                                              :         Judge Susan J. Dlott
                v.                            :
                                              :         ORDER DENYING INTERESTED
 FIRST DATA CORPORATION, et al.,              :         PARTY’S MOTION FOR 72(A) AND
                                              :         AFFIRMING MAGISTRATE JUDGE’S
        Defendants.                           :         ORDER TO COMPEL DEPOSITION
                                              :


        This matter is before the Court on Interested Party Julie K. Kelly’s Pro Se Motion for 72a

 (Doc. 24), appealing the Magistrate Judge’s Order compelling Ms. Kelly to appear for a

 deposition in this matter (Doc. 21). Defendants’ oppose Ms. Kelly’s Motion for 72a (Doc. 25).

 Also pending are Ms. Kelly’s Motion for Sanctions (Doc. 7), Ms. Kelly’s Motion for Protective

 Order (Doc. 27), Ms. Kelly’s Motion to Reconsider Obtaining Electronic Case Filing Rights

 (Doc. 28) and Defendants’ Motion to Shorten Time (Doc. 26).

        Pursuant to Federal Rule of Civil Procedure 72(a), the Court considered this matter and

 concludes that the Magistrate Judge’s Order (Doc. 21) is neither clearly erroneous nor contrary

 to law. In an abundance of caution—and because the Interested Party is proceeding pro se—the

 Court thoroughly reviewed not only the Interested Party’s Motion and the Defendants’ Response

 but also every document filed in this miscellaneous action. After doing so, the Court hereby

 orders as follows:

     1. Ms. Kelly must appear for a deposition on October 15, 2018 at noon to be held at the

         United States Potter Stewart Courthouse, Room 203, 100 East Fifth Street, Cincinnati,

         Ohio 45202. Ms. Kelly must bring any and all documents in her possession as requested

         in the Subpoena previously issued for the August 31, 2018 deposition. The deposition
Case
 Case:
     1:17-cv-04869-FB-LB
        1:18-mc-00010-SJD-SKB
                          Document
                              Doc #:7729 Filed
                                         Filed:10/12/18
                                                10/09/18 Page:
                                                         Page 12
                                                               2 ofof212PAGEID
                                                                         PageID#:
                                                                                #:773
                                                                                   1899



        will conclude no later than 5:00 p.m. Unless otherwise agreed, Ms. Kelly shall be

        allowed two five minute breaks and one fifteen minute break during the five hour

        deposition.

     2. Defendants must reimburse Ms. Kelly for reasonable child care expenses.

     3. Ms. Kelly’s Motion for Sanctions (Doc. 7), Motion for 72a (Doc. 24), Motion for

        Protective Order (Doc. 27), and Motion to Reconsider Obtaining Electronic Case Filing

        Rights (Doc. 28) are denied.

     4. Defendants’ Motion to Shorten Time (Doc. 26) is also denied.

        IT IS SO ORDERED.



        Dated: 10/9/18                      ___s/Susan J. Dlott_____
                                            Judge Susan J. Dlott
                                            United States District Court
